Citation Nr: 0907573	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-07 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for depression with 
anxiety.

2.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to service-connected allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968 
and from April 1977 to March 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  

The Board observes that the Veteran submitted a timely notice 
of disagreement to an August 2005 rating decision with regard 
to the issues of entitlement to an initial compensable 
evaluation for allergic rhinitis, entitlement to service 
connection for bilateral hearing loss, entitlement to service 
connection for depression with anxiety, entitlement to 
service connection for alcohol dependence, and whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for defective vision 
with refractory error.  However, in his February 2006 
substantive appeal, he indicated that he only wished to 
perfect his appeal as to the issues of entitlement to service 
connection for bilateral hearing loss and entitlement to 
service connection for depression with anxiety.  Accordingly, 
the Board does not have jurisdiction over the issues of 
entitlement to an initial compensable evaluation for allergic 
rhinitis, entitlement to service connection for alcohol 
dependence, and whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for defective vision with refractory error.  See 
38 C.F.R. §§ 20.200, 20.302 (2008).

The Board also notes that, in the Veteran's September 2005 
notice of disagreement and in various other statements, he 
alleged clear and unmistakable error (CUE) in the RO's August 
2005 rating decision.  As the August 2005 rating decision is 
not final as to the issues of entitlement to service 
connection for bilateral hearing loss and entitlement to 
service connection for depression with anxiety, the August 
2005 rating decision cannot be revised as due to CUE with 
regard to these issues.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.105(a) (2008).  However, because the 
Veteran did not perfect his appeal as to the issues of 
entitlement to an initial compensable evaluation for allergic 
rhinitis, entitlement to service connection for alcohol 
dependence, and whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for defective vision with refractory error, which 
were adjudicated in the August 2005 rating decision, the 
rating decision is final as to those issues.  Id.  
Accordingly, the issue of whether there is CUE in the August 
2005 rating decision with regard to those issues is referred 
to the RO for appropriate development and disposition.

Last, in October 2008, the Veteran submitted additional 
evidence in support of his claims to the RO after the most 
recent supplemental statement of the case.  A written waiver 
of RO consideration of that evidence was added to the file on 
behalf of the Veteran by his representative in January 2009.  
See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  A current diagnosis of depression with anxiety is not 
shown by the evidence of record. 

2.  The evidence does not demonstrate currently diagnosed 
bilateral hearing loss for VA purposes that is related to 
service or to service-connected allergic rhinitis.


CONCLUSIONS OF LAW

1.  Depression with anxiety was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for entitlement to 
service connection for bilateral hearing loss and depression 
with anxiety, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to 
an initial adjudication of the Veteran's claims, a February 
2005 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the letter 
did not notify the Veteran of the assignment of effective 
dates or disability evaluations, the Veteran was not 
prejudiced because service connection is denied herein, thus 
rendering moot any issues regarding the assignment of 
effective dates and disability evaluations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The Veteran's service treatment records, VA examination 
reports, VA medical records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Although VA solicited a VA medical opinion regarding 
the relationship, if any, between the Veteran's bilateral 
hearing loss and his service-connected allergic rhinitis, VA 
did not provide the Veteran with either a medical examination 
or an opinion for his claim for entitlement to service 
connection for bilateral hearing loss on a direct basis.  
However, neither was required in this case.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Such development is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains: (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  Here, as will be discussed further below, the 
evidence of record does not contain either competent medical 
evidence that his bilateral hearing loss may be associated 
with noise exposure during service, or competent lay evidence 
of a continuity of symptomatology since service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002) (holding  that VA was to 
provide a medical examination where, the claimant had been 
diagnosed to have tinnitus, and had proffered competent lay 
evidence that he had had continuous symptoms of the disorder 
[i.e., ringing in the ears] since his discharge).

There is no indication in the record that any other 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be presumed if it 
is manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999) ; see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effect as of October 20, 2006, during the 
pendency of the instant appeal. See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by service-connected one is judged.  Although the 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been the VA's practice and thus suggests that the recent 
change amounts to a substantive change in the regulation.  
For this reason and as the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
veteran's claim under the prior version of 38 C.F.R. § 3.310 
as it is more favorable to the veteran.



I.  Depression with Anxiety

The Veteran is seeking service connection for depression with 
anxiety.  In various statements submitted in support of his 
claim, the Veteran has alleged that he had mental health 
issues in service, and that he still has them now as a result 
of service.

The Veteran's service treatment records reveal complaints of 
anxiety related to marital and financial problems.  The 
Veteran's February 1966 entrance examination, March 1968 
separation examination, February 1975 reenlistment 
examination, October 1976 reenlistment examination, July 1977 
examination, and July 1978 discharge examination all reveal 
his psychiatric status to be normal.  In reports of medical 
history, completed during each of the examinations, the 
Veteran denied a history of frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, and nervous trouble of any sort.  A November 1977 
treatment record reveals the Veteran's complaints of trouble 
sleeping at night because his wife left him two weeks prior.  
The first page of a letter dated in January 1978 regarding a 
hardship discharge request reveals that the Veteran had a 
strong state of immaturity, and that, in addition to 
indecisiveness and immaturity, the Veteran exhibited 
considerable anxiety, most noticeable in his extremely 
excessive smoking habit.  An April 1978 treatment record 
notes that the Veteran had acute anxiety and jaw clenching.  
The treatment note also revealed that the Veteran 
demonstrated poor insight and a lack of willingness to see 
his role in his problems.  The Veteran admitted to drinking 
two six packs of beer every night.  The diagnosis was 
hyperventilation secondary to immature personality and acute 
anxiety.  A June 1978 treatment record reflects that the 
Veteran had problems with anxiety aggravated by a combination 
of family and financial problems.  He denied that he had a 
drinking problem, but again admitted to drinking two six 
packs of beer per night.  The treatment record also noted 
that the Veteran, at different times, appeared depressed, 
anxious, and uncontrollably euphoric.  The diagnosis was 
immature personality, rule out alcoholism.  

In July 1979, the Veteran underwent a VA psychiatric 
examination.  He complained of marital problems and drinking 
two six packs of beer per night.  He stated that he was not 
depressed, but noted that he had been depressed in the past.  
He also indicated that he was sleeping better.  Mental status 
examination revealed the Veteran to be well-oriented.  His 
mood and affect were normal, and his memory was intact.  He 
denied any nervous problems, but admitted to being upset 
about his marriage, which caused him to eat poorly and drink 
beer.  He denied being very depressed or suicidal.  There was 
no evidence of psychotic thinking.  The diagnosis was 
adjustment reaction of adult life.

A January 1980 reenlistment examination revealed the 
Veteran's psychiatric status to be normal.  A January 1981 
treatment record notes that the Veteran was terminated from 
alcohol rehabilitation treatment due to a failure, through 
inability or refusal, to participate in, cooperate in, or 
successfully complete an alcohol abuse treatment and 
rehabilitation program.  The Veteran was recommended for 
discharge as unfit for duty.  A March 1981 discharge 
examination reflects that the Veteran's psychiatric status 
was abnormal, and noted alcohol dependence and immature 
personality traits.  There was no evidence of psychosis.  The 
examination also reveals that the Veteran experienced 
multiple adjustment problems and displayed immature 
personality traits throughout his Navy career.  He had 
significant dependence on alcohol and began treatment in 
December 1980.  However, treatment was terminated because of 
lack of patient cooperation.  The diagnoses were alcohol 
abuse and immature personality traits.

The Veteran's VA treatment records and private medical 
treatment records from May 1982 through March 2008 are 
negative for any complaints of or treatment for depression 
with anxiety, or any other psychiatric disorder.

In July 2005, the Veteran underwent a VA mental disorders 
examination.  He reported that he began using alcohol in 
service, but that he became abstinent in 2001.  He denied any 
counseling for psychiatric problems in his lifetime.  He 
reported that, since his divorce in 1983, he has not had any 
anxiety or depression and he has felt no need to see a 
psychiatrist.  His mood was positive and he stated that he 
felt normal and happy.  He denied thoughts of hopelessness, 
helplessness, tearfulness, low self-esteem, and low energy, 
and he showed no evidence of anhedonia.  He also denied 
suicidal ideation, and reported that he slept well.  He 
denied anxiety, paranoid or homicidal ideation, and 
aggressiveness.  He acknowledged sometimes feeling frustrated 
with his mother.  

Mental status examination revealed the Veteran to be alert 
and fully oriented.  He was well-groomed and had good eye 
contact.  His facial expression was animated, and his affect 
was appropriate and broad.  There were no abnormal motor 
behavior movements, and his speech was normal.  His thought 
process was logical and goal-oriented and there was no 
evidence of a psychotic thought process.  The Veteran denied 
any concentration problems.  His judgment was adequate, his 
abstract thinking was weak, his insight was good, and his 
intellectual functioning was average.  The VA examiner 
concluded that there was no Axis I or Axis II diagnosis.  The 
VA examiner noted that the Veteran denied any anxiety or 
depression for which his claim was made.  When asked why he 
had put in the claim, the Veteran did not know.  The VA 
examiner further noted that alcohol dependence had been in 
remission for four years, and no other psychiatric diagnoses 
were indicated.

Although the Veteran's service treatment records reveal 
complaints of and treatment for anxiety, there is no medical 
evidence of a current diagnosis of or treatment for 
depression with anxiety, or any other psychiatric disorder, 
since the Veteran was discharged from service.  In addition, 
the Veteran specifically denied any depression or anxiety 
during the July 2005 VA examination, and noted that he did 
not know why he filed his claim for service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that without a disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability. . . .  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer, 3 Vet. App. at 225.  The Court has also 
held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  With no evidence of a current 
disability now or at any time since the Veteran filed his 
current claim, service connection for depression with anxiety 
is not warranted.

The Board has considered the lay statements from the 
Veteran's mother and sister and Veteran's own assertions that 
he became anxious and depressed in service and began drinking 
heavily as a result.  The Board acknowledges that the 
statements are competent evidence as to events and 
observations.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  However, the statements are not competent evidence 
of a diagnosis of current depression or anxiety disorder.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because neither the Veteran, his mother, nor his 
sister is a physician, their statements are not competent 
evidence that the Veteran has a current diagnosis of 
depression with anxiety, or any other psychiatric disorder.  
See McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding 
that, where there is assertion of continuity of 
symptomatology since service, medical evidence is ultimately 
required to establish "a nexus between the continuous 
symptomatology and the current claimed condition"), vacated 
on other grounds sub nom.  McManaway v. Principi, 14 Vet. 
App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992)

The Board also considered the information from an internet 
website relating to the relationship between anxiety and 
alcohol abuse that the Veteran submitted in support of his 
claim.  However, in this case, the Board finds that general 
information contained in the website as to the relationship 
between anxiety and alcohol abuse is far outweighed by the 
results of the specific VA mental health examination of the 
Veteran discussed above.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998).

The Board acknowledges that the Veteran received treatment 
for alcohol dependence in service, and that complaints of 
anxiety and depression were noted at that time.  However, 
neither depression nor anxiety have been diagnosed at any 
time during the pendency of this appeal, and thus, the 
evidence of record does not demonstrate a "current 
disability" as defined in the McClain case. 

Because there is no objective evidence of depression with 
anxiety, the preponderance of the evidence is against the 
Veteran's claim.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss which 
is related to service, to include his service-connected 
allergic rhinitis.  Specifically, the Veteran alleges that he 
developed bilateral hearing loss in service as a result of 
exposure to loud noise at the shooting range while stationed 
at Fort Lewis in 1966.  He also contends that his hearing 
loss is the result of his service-connected allergic 
rhinitis.

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

A February 1966 service entrance audiological evaluation 
found pure-tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-10 (0)
-
-5 (0)
LEFT
25 (40)
20 (30)
15 (25)
-
0 (5)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The entrance examination report also notes that the Veteran's 
ears were normal.  In a report of medical history, completed 
at that time, the Veteran denied hearing loss.  A March 1968 
separation audiological evaluation found pure-tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
5
LEFT
5
0
0
-
5

The examination report also notes that the Veteran's ears 
were normal.  In a report of medical history, completed at 
that time, the Veteran denied a history of hearing loss.  A 
February 1975 reenlistment examination report and an October 
1976 reenlistment examination report indicates that whispered 
and spoken voice testing revealed findings of 15/15, 
bilaterally.  The examination reports also note that the 
Veteran's ears were normal.  In reports of medical history, 
completed at each of those examinations, the Veteran denied a 
history of hearing loss.  A July 1977 audiological evaluation 
found pure-tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
20
LEFT
10
10
10
0
10

The report also reflects that the Veteran's ears were normal.  
In a report of medical history, completed at that time, the 
Veteran denied a history of hearing loss.  A July 1978 
discharge examination reveals that an audiological evaluation 
was not conducted.  However, the report notes that the 
Veteran's ears were normal, and in a report of medical 
history, the Veteran denied hearing loss.  A January 1980 
enlistment audiological evaluation found pure-tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
10
10
15
LEFT
15
15
20
10
20

The examination report also notes that the Veteran's ears 
were normal.  A March 1981 discharge examination report 
reveals that an audiological evaluation was not conducted.

Post-service treatment records reveal the Veteran's 
complaints of and treatment for impacted cerumen, 
sensorineural hearing loss, tinnitus, and ear pain.  A 
February 2006 VA treatment record reveals that the Veteran 
underwent impacted cerumen removal.  There was no history of 
ear trauma, infection, or dizziness.  After both ears were 
flushed, the Veteran complained of left ear pain.  The 
physician noted a red area on the Veteran's left ear drum.  A 
June 2006 VA treatment record reveals that the Veteran 
underwent an audiological examination.  The report notes the 
Veteran's complaints of sensorineural hearing loss.  The 
physician indicated that there was no otologic involvement.  
The Veteran denied ear disease or surgery, ototoxic 
medications, familial hearing loss, dizziness, ear pain, head 
trauma, and significant change in hearing.  He reported 
intermittent tinnitus for many years and listening 
difficulties in distance situations only.  A pure-tone 
audiogram revealed bilateral asymmetric mild sensorineural 
hearing loss, worse in the left ear.  Speech recognition 
thresholds were in good agreement with pure-tone averages.  
Speech recognition scores were consistent with the 
audiometric configuration.  The Veteran scored 100 percent at 
50 decibel presentation levels and 92 percent at 40 decibel 
soft presentation levels in each ear.  The diagnosis was 
bilateral asymmetric mild sensorineural hearing loss, worse 
in the left ear.  The treatment report did not provide the 
results of the Veteran's audiometric testing.

A December 2006 private treatment record reveals the 
Veteran's complaints of sinus congestion and ear pain.  The 
treatment record also notes a two to three week history of 
sinus congestion and nasal drainage which resulted in 
plugging the Veteran's ears and ear pain.  Physical 
examination of the ears revealed the ears to be retracted 
bilaterally but clear.  The diagnoses were acute sinusitis 
and chronic rhinitis.

The RO requested an opinion by a VA physician regarding the 
relationship, if any, between the Veteran's bilateral 
sensorineural hearing loss and his service-connected allergic 
rhinitis.  In an April 2007 opinion, after reviewing the 
Veteran's claims file, the VA physician stated that, because 
the Veteran's hearing loss is sensorineural in nature, the 
possibility of a connection between his hearing loss and his 
allergic rhinitis is "miniscule."  The VA physician 
explained that, if there was a finding of conductive hearing 
loss at his previous audiograms, then allergic rhinitis could 
possibly have caused some fluid within his ears through 
Eustachian tube dysfunction as part of allergic rhinitis, but 
there is no evidence of this.

In May 2007, the Veteran underwent a private audiological 
examination.  The report, however, contains uninterpreted 
pure-tone audiometry graphs which are not in a format that is 
compatible with VA guidelines and therefore cannot be 
considered.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that the Board may not interpret graphical 
representations of audiometric data).

VA treatment records from September 2007 through February 
2008 reveal complaints of and treatment for tinnitus, 
bilateral high frequency sensorineural hearing loss, and 
bilateral ear pain.

The Board acknowledges the June 2006 VA treatment record 
which reveals a diagnosis of bilateral asymmetric mild 
sensorineural hearing loss.  However, the June 2006 treatment 
record does not provide the results of the Veteran's 
audiometric testing.  As previously explained, impaired 
hearing is considered a disability for VA purposes when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  Although there are 
various diagnoses of bilateral sensorineural hearing loss 
noted throughout the Veteran's post-service treatment 
records, the evidence of record does not show a current 
diagnosis of bilateral hearing loss for VA purposes that is 
confirmed by audiological testing as specified in 38 C.F.R. § 
3.385. 

However, even if the Board were to accept the diagnoses of 
bilateral sensorineural hearing loss as sufficient evidence 
of impaired hearing for VA purposes, the evidence of record 
does not support service connection for bilateral hearing 
loss on a direct basis or on a secondary basis as due to 
service-connected allergic rhinitis.  The Veteran's service 
treatment records are negative for complaints of or treatment 
for bilateral hearing loss.  See Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  Moreover, there is 
no competent medical evidence of record that shows that 
bilateral hearing loss is directly related to service.  See 
id. (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  Further, the first 
medical evidence of bilateral hearing loss was in 2006, over 
25 years after the Veteran's discharge from service.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).   

The Board has considered the Veteran's report that he was 
told by two examiners in service that he had a slight hearing 
impairment.   It must be noted, however, that a lay person's 
statement about what a health care provider told him or her, 
i.e., "hearsay medical evidence," cannot constitute medical 
evidence, as "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).

Certainly, the Board is aware that the Veteran is competent 
to describe experiencing hearing difficulty.  Significantly, 
however, the Veteran in this case has never asserted that he 
noticed symptoms of hearing loss while on active duty and 
continuously thereafter.  Thus, there is no continuity of 
symptomatology between his current disability and service.

Furthermore, there is no competent medical evidence of record 
that shows that the Veteran's bilateral hearing loss is 
related to his service-connected allergic rhinitis.  The 
April 2007 VA examiner opined that there was no more than a 
"miniscule" possibility of a connection between the 
Veteran's bilateral hearing loss and his service-connected 
allergic rhinitis.  See Allen, 7 Vet. App. 439 (holding that 
service connection on a secondary basis requires evidence 
sufficient to show that the current disability was caused or 
aggravated by a service-connected disability); see also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that the Board is not free to substitute its own judgment for 
that of an expert).

The Board acknowledges the website article that the Veteran 
submitted in support of his claim.  The website article 
states that conditions that can cause or be associated with 
hearing loss include ear infections, middle ear fluid, 
earwax, a hole in the ear drum, nasal allergies, sinus 
problems, and blockage of the Eustachian tubes.  The Court 
has indicated that medical treatise must "not simply provide 
speculative generic statements not relevant to the claim."  
Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the 
treatise evidence, "standing alone," must discuss "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion."  Id.  In the present 
case, the article submitted by the Veteran provide generic 
information about hearing loss and indicates that various 
conditions, including nasal allergies and sinus problems, can 
be associated with hearing loss.  However, the article does 
not establish that, in the Veteran's case, allergic rhinitis 
caused or aggravated the Veteran's bilateral hearing loss.  
In essence, the Board finds that the general information 
provided by this evidence is far outweighed by the medical 
opinion discussed above, which was based on the facts and 
circumstances of the veteran's particularly case.

Although the Veteran asserts that his bilateral hearing loss 
is related to service and to his service-connected allergic 
rhinitis, the Veteran is not competent to provide such a 
medical opinion.  See Espiritu, 2 Vet. App. at 494-95 (noting 
that the veteran is not qualified to offer a medical opinion, 
but may speak to his symptoms, their duration, and their 
severity).  Accordingly, service connection for bilateral 
hearing loss, to include as caused or aggravated by service-
connected allergic rhinitis, is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of the disorders at issue, the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for depression with anxiety is denied.

Service connection for bilateral hearing loss, to include as 
secondary to service-connected allergic rhinitis, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


